DETAILED ACTION
	This action is responsive to 06/22/2020.
	Claims 1-19 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 13 is objected to because of the following informalities:  Lines 20-21 recites “until the driving circuit disconnects the first end and the second end”.  There is no antecedent basis for the “the first end and the second end”. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-9, and 12-13, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ding et al. (US Patent 10,139,958), hereinafter Ding, in view of Zhu (US 2017/0221420) and Kim et al. (US Patent 7,365,742), hereinafter Kim.
Regarding claim 1, Ding discloses  a pixel circuit (see fig. 4), comprising: a driving circuit comprising a control end, a first end and a second end, and configured to connect or disconnect the first end of the driving circuit and the second end of the driving circuit under the control of the control end of the driving circuit (driving module 04-see fig. 4 with description in [col. 6, ll. 61-54]); an energy storage circuit comprising a first end and a second end (capacitor C-see fig. 4), and the first end of the energy storage circuit being connected to the control end of the driving circuit (i.e., capacitor C is connected to gate of D1 at node P1-see fig. 4); an initialization circuit (initialization module 01-see fig. 4 and [col. 6, ll. 9]), electrically connected to a first gate line (i.e., reset signal terminal Reset-see fig. 4 and [col. 6, ll. 11-13]) and configured to write an initialization voltage into the control end of the driving circuit under the control of a first gate driving signal output by the first gate line, so as to control the driving circuit to conduct the connection between the first end of the driving circuit and the second end of the driving circuit (i.e., the initialization module 01 is configured to, under control of the reset signal terminal Reset, initialize the first node P1 via an initialize signal inputted by the initialize signal terminal Vinit-see fig. 4 with description in [col. 6, ll. 37-40]); a light emitting control circuit (light-emitting control module 05-see figs. 2 and 4 with description in [col. 6, ll. 10-11]), electrically connected to a second light emitting control line (i.e., control line associated with signal control terminal EM2-see fig. 4), and configured to conduct a i.e., fifth switching transistor T5 is turned on under control of the second signal control terminal EM2, which makes node P3, i.e., the drain of the driving transistor D1, and the anode layer of the organic electroluminescent architecture conductive (see [col. 10, ll. 38-43]); a second electrode of the light emitting element being connected to a second voltage end (i.e., a signal Vss at the second reference voltage signal terminal Ref2 is inputted to the cathode layer of the organic electroluminescent architecture-see fig. 4 and [col. 10, ll. 44-46]); a compensation control circuit (i.e., transistor T2-see fig. 4), electrically connected to a second gate line and configured to conduct the connection between the control end of the driving circuit and the second end of the driving circuit under the control of a second gate driving signal output by the second gate line (i.e., T2 is connected between node P1 and P3, under control of control signal Gate-see fig. 4); and a written-in control circuit (i.e., transistors T3 and T4-see fig. 4), electrically connected to the second gate line (gate of T3 is controlled by control signal Gate-see fig. 4) and a first light emitting control line (T4 is connected to EM1-see fig. 4), and configured to write a data voltage into the second end of the energy storage circuit under the control of the second gate driving signal (i.e., when the signal Gate is turned on, transistors T2 and T3 are turned on, and the turned-on third switching transistor T3 makes the data signal terminal Data and the second node P2, i.e., the left terminal of the capacitor C conductive, and then passes a signal Vdata inputted by the data signal terminal Data to the left terminal of the capacitor-see fig. 4 with description in [col. 9, ll. 57]-[col. 10, ll. 9]), and write a reference voltage into the second end of the energy storage circuit (see [col. 10, ll. 10-29]-the fourth switching transistor T4 is connected to a first signal control terminal EM1, a source thereof is connected to a first reference signal terminal Ref1, a drain thereof is connected to node P2, and, in a compensation stage, the fourth switching transistor T4 is turned on to and the first reference signal Ref1 (Vdd) is inputted into node P2) under the control of the first light emitting control signal (see fig. 4).
Ding does not appear to expressly disclose a light emitting circuit, electrically connected to a first light emitting control line, and configured to conduct the connection between the first end of the driving circuit and a first voltage end under control of a first light emitting control signal output by the first light emitting control line.
Zhu is relied upon to teach a light emitting circuit, electrically connected to a first light emitting control line (see, for example, fig. 2, which illustrates an exemplary organic light-emitting pixel driving circuit, which includes a first light-emitting control unit 250 that may include transistor T4 connected to first light-emitting control line E1), and configured to conduct the connection between the first end of the driving circuit and a first voltage end under control of a first light emitting control signal output by the first light emitting control line (when the fourth transistor T4 is turned on under control of the first light-emitting control signal E1, the turned-on fourth transistor may transmit the first power supply voltage PVDD to the drain electrode D of the driving transistor 220-see fig. 2 with description in [0043]).
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of 
Ding in view of Zhu does not appear to expressly teach a written-in control circuit, electrically connected to the second gate line and the second light emitting control line, and configured to write a reference voltage into the second end of the energy storage circuit under the control of the second light emitting control signal.
Kim is relied upon to teach a written-in control circuit, electrically connected to the second gate line and the second light emitting control line (see fig. 8,which shows a pixel circuit of an OLED, wherein transistors M13 and M14’ represent the claimed written-in control circuit, and wherein emission control transistor M15’ and transistor M14’ are controlled by the same emission control signal (En)), and configured to write a reference voltage into the second end of the energy storage circuit under the control of the second light emitting control signal (see fig. 8, wherein reference voltage (VDD) is written to node B under control of the emission signal (En).
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to further incorporate the teachings of Kim with the inventions of Ding and Zhu by writing a reference voltage into a second end of the energy storage capacitor under control of the second light emitting control signal, as taught by Kim, which constitutes combining prior art elements according to known methods to yield predictable results.
Regarding claim 6, Ding discloses wherein the driving circuit comprises a driving transistor (D1-see fig. 4); the energy storage circuit comprises a storage capacitor (capacitor C-see fig. 4), and the light emitting element is an organic light emitting diode (organic electroluminescent architecture-see figs. 2 and 4, also [col. 1, ll. 65-67]); the driving transistor comprises a gate electrode, a first electrode and a second electrode (see fig. 4, driving transistor D1); the gate electrode of the driving transistor is a control end of the driving circuit, the first electrode of the driving transistor is a first end of the driving circuit, and the second electrode of the driving transistor is a second end of the driving circuit (see fig. 4, D1); the storage capacitor comprises a first end and a second end (see fig. 4, nodes P1 and P2); the first end of the storage capacitor is a first end of the energy storage circuit, and the second end of the storage capacitor is a second end of the energy storage circuit (see fig. 4, nodes P1 and P2 corresponding to first and second terminals of capacitor C); and the organic light emitting diode comprises an anode and a cathode (anode connected to transistor T5 and cathode connected to Ref2 (Vss)-see fig. 4 with description in [col. 10, ll. 30-46]); the anode of the organic light emitting diode is the first electrode of the light emitting element, and the cathode of the organic light emitting diode is the second electrode of the light emitting element (see fig. 4 with description in [col. 10, ll. 30-46]).  
Regarding claim 7, Ding discloses wherein the initialization circuit comprises an initialization transistor (transistor T1-see figs. 2 and 4); the initialization transistor comprises a control electrode, a first electrode and a second electrode (see fig. 4, T1); the control electrode of the initialization transistor is connected to the first gate line (i.e., scan line supplying the signal Reset), the first electrode of the initialization transistor is connected to a control end of the driving circuit (see fig. 4-T1 is connected to node P1), and the second electrode of the initialization transistor is connected to an initialization voltage line (i.e., connected to initialization voltage Vinit-see fig. 4); the initialization voltage line is used for inputting the initialization voltage (see fig. 4).  
Regarding claim 8, Ding discloses wherein the compensation control circuit comprises a compensation control transistor the compensation control transistor comprises a control electrode, a first electrode and a second electrode (second transistor T2-see fig. 4); and the control electrode of the compensation control transistor is connected to the second gate line (i.e., connected to scan signal terminal Gate-see fig. 4), the first electrode of the compensation control transistor is connected to the control end of the driving circuit (i.e., connected to node P1-see fig. 4), and the second electrode of the compensation control transistor is connected to the second end of the driving circuit (i.e., connected to node P3-see fig. 4).  
Regarding claim 9, Ding discloses wherein the light emitting control circuit comprise a second light emitting control transistor (i.e., transistor T5 of light-emitting control module 05-see fig. 4); the second light emitting control transistor comprises a control electrode, a first electrode, and a second electrode (see transistor T5 of fig. 4); the control electrode of the second light emitting control transistor is connected to the second light emitting control line (i.e., connected to signal control terminal EM2), the first electrode of the second light emitting control transistor is connected to the second end of the driving circuit (i.e., connected to driving transistor D1 at node P3-see figs. 2 and 4), and the second electrode of the second light emitting control transistor is i.e., connected to an anode of the organic electroluminescent architecture-see figs. 2 and 4, also [col. 1, ll. 65-67]).
Ding in view of Kim does not appear to expressly disclose a first light emitting control transistor, the first light emitting control transistor comprises a control electrode, a first electrode and a second electrode; the control electrode of the first light emitting control transistor is connected to the first light emitting control line, the first electrode of the first light emitting control transistor is connected to the first voltage end, and the second electrode of the first light emitting control transistor is connected to the first end of the driving circuit.
Zhu is further relied upon to teach a first light emitting control transistor (first light-emitting control unit 250 includes a transistor T4-see fig. 2), the first light emitting control transistor comprises a control electrode, a first electrode and a second electrode (see fig. 2, T4); the control electrode of the first light emitting control transistor is connected to the first light emitting control line (i.e., connected to control signal line E1-see fig. 2 and [0032]), the first electrode of the first light emitting control transistor is connected to the first voltage end (i.e., connected to first power supply voltage terminal PVDD-see fig. 2 and [0032]), and the second electrode of the first light emitting control transistor is connected to the first end of the driving circuit (i.e., connected to driving transistor 220-see fig. 2).
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to further incorporate the teachings of Zhu with the inventions Ding and Kim by including first and second light 
Regarding claim 10, Ding in view of Zhu and Kim teaches and the control electrode of the voltage written-in transistor is connected to the second light emitting control line as in claim 1 above, and Ding further discloses wherein the written-in control circuit comprises a data written-in transistor (transistor T3-see fig. 4) and a voltage written-in transistor (transistor T4-see fig. 4), wherein, the data written-in transistor comprises a control electrode, a first electrode and a second electrode (see T3 in fig. 4); the control electrode of the data written-in transistor is connected to the second gate line (i.e., connected to scan signal terminal Gate-see fig. 4), the first electrode of the data written-in transistor is connected to the data line (i.e., connected to data line Data-see fig. 4), and the second electrode of the data written-in transistor is connected to a second end of the energy storage circuit (i.e., T4 is connected node P2-see fig. 4); the voltage written-in transistor comprises a control electrode, a first electrode and a second electrode (see T4 in fig. 4); the first electrode of the voltage written-in transistor is connected to the reference voltage end (i.e., connected to first reference voltage terminal Ref1), and the second electrode of the voltage written-in transistor is connected to the second end of the energy storage circuit (i.e., connected to node P2).  
Regarding claim 11, Ding discloses wherein the reference voltage end is the first voltage end or a ground end (the first reference signal is Vdd, i.e., the first voltage-see [col. 10, ll. 2-3] and [col. 11, ll. 12, 24]).  
Regarding claim 12, Zhou is further relied upon to teach wherein the first gate driving signal, the first light emitting control signal, the second gate driving signal, and the second light emitting control signal are provided by a same gate driving circuit (see, for example, [0029], also fig. 7 with description in [0115]-[0120]).  
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to further incorporate the teachings of Zhu with the inventions of Ding and Kim by generating emission and scan signals from the same gate driving circuit, as taught by Zhu, thereby reducing the area occupied by the organic light-emitting pixel driving circuit (see [0029] and [0072]).
Regarding claim 13, Ding discloses a pixel driving method applied to the pixel circuit according to claim 1, wherein a display period includes an initialization phase, a compensation phase, and a display phase set sequentially (see fig. 5), the pixel driving method comprises: in the initialization phase, writing, by the initialization circuit, the initialization voltage into the control end of the driving circuit under the control of the first gate electrode driving signal input by the first gate line, so as to control the driving circuit to conduct the connection between the first end of the driving circuit and the second end of the driving circuit (see timing diagram in fig. 5 with description in [col. 11, ll. 10-22], and fig. 7, step S101, wherein transistor T1 is turned on, and the gate of the driving transistor D1 (i.e., node P1) is initialized to the initialization voltage Vinit); in the compensation phase (see fig. 5, time period t2 and t3, fig. 7, steps S102 and S103, with description in [col. 11, ll. 23-61]), controlling the light emitting control circuit by the second light emitting control signal to disconnect the second end of the driving circuit from the light emitting element (i.e., EM2 =1, so T5 is turned off); writing, i.e., Gate = 0, which turns on third switching transistor T3. The turned-on third switching transistor T3 makes the data signal terminal Data and the second node P2 conductive, and then passes the data signal Vdata inputted by the data terminal Data to the left terminal of the capacitor C-see [col. 11, ll. 23-33]); conducting, by the compensation control circuit, the connection between the control end of the driving circuit and the second end of the driving circuit under the control of the second gate driving signal (since Gate=0, second switching transistor T2 is turned-on, i.e., the compensation circuit (T2) conducts nodes P1 and P3-see fig. 4 and [col. 11, ll. 38-45]); conducting, by the driving circuit, the connection between the first end of the driving circuit and the second end of the driving circuit under the control of the control end of the driving circuit, and charging the energy storage circuit through a first voltage so as to increase a voltage of the control end of the driving circuit until the driving circuit disconnects the first end and the second end (i.e., the signal Vdd at the first reference signal terminal Ref1 is outputted to the right terminal of the capacitor C via the turned-on driving transistor D1 and second switching transistor T2 (compensation transistor)); in the display phase, conducting, by the light emitting control circuit, the connection between the second end of the driving circuit and the first electrode of the light emitting element under the control of the second light emitting control signal, and driving, by the driving circuit, the light emitting element to emit light under the control of the control end of the driving circuit (see [col. 11, ll. 62]-[col. 12, ll. 25], wherein it is disclosed that EM2=0, and since EM2=0, the fifth switching transistor T5 is turned on, which makes the third node P3 (drain of the driving transistor D1) and the anode layer of the organic electroluminescent light-emitting architecture (OLED) conductive, in this case, a signal Vss at the second reference voltage signal terminal Ref2 is inputted to the cathode layer of the organic electroluminescent architecture (OLED), the driving transistor D1 is turned on under control of the first node P1 to drive the OLED to emit light).  
Ding does not appear to expressly disclose controlling the light emitting control circuit by the first light emitting control signal to conduct the connection between the first voltage end and the first end of the driving circuit, and in the display phase, conducting, by the light emitting control circuit, the connection between the first voltage end and the first end of the driving circuit under the control of the first light emitting control signal.
Zhu is further relied upon to teach controlling the light emitting control circuit by the first light emitting control signal to conduct the connection between the first voltage end and the first end of the driving circuit (see fig. 3, first stage P1, with description in [0047]-[0050]), and in the display phase, conducting, by the light emitting control circuit, the connection between the first voltage end and the first end of the driving circuit under the control of the first light emitting control signal (see fig. 3, wherein during fourth stage P4, both E1 and E2 are high, and therefore the first light-emitting control unit 250 is turned on).
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to further incorporate the teachings of Zhu with the inventions of Ding and Kim to include controlling the light emitting control circuit by the first light emitting control signal to conduct the connection 
Regarding claim 17, Ding discloses ) a display device comprising a plurality of pixel circuits in N rows and a plurality of columns according to claim 1, wherein N is an integer greater than 1 (see [0003]-an OLED display device that includes an OLED matrix (i.e., pixel matrix) having a plurality of OLEDs).  
Regarding claim 18, Zhu is further relied upon to teach further comprising a gate driving circuit (see fig. 7-first and second shift registers (602, 603), wherein the gate driving circuit comprises N stages of gate driving unit circuits (a plurality of shift register units (VS1 to VSm and VS1’ to VSm’)-see fig. 7 with description in [0116]-[0117]) and a phase inversion circuit (one-level inverter -see, for example, [0029] and [0072]); the nth stage of the gate driving unit circuit is configured to provide the first gate driving signal to pixel circuits in the nth row and provide the second gate driving signal to pixel circuits in the (n-1)th row, n is an integer greater than 1 and less than or equal to N (see [0119]-the second scan signal line in the i-th pixel row may be shared as the first scan signal line of the i+1-th pixel unit row … a one-level inverter generates a signal transmitted on the light-emitting control signal line from the scan signal line-see [0029] and [0072]); the first stage of the gate driving unit circuit is configured to provide the first gate driving signal to pixel circuits in the first row (see, for example, fig. 7); the phase inversion circuit is configured to perform see, for example, [0029] and [0072], which teaches that the first light-emitting control signal line E1 and the second scan signal line S2 may be connected via a one-level inverter, i.e., the circuit generating the signal transmitted on the second scan signal line may be connected to the one-level inverter to generate the signal transmitted on the first light-emitting control line).
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Zhu with the inventions of Ding and Kim by generating both emission and scan signals using the same gate driving circuit, as taught by Kim, thereby reducing the area occupied by the organic light-emitting pixel driving circuit (see [0029] and [0072]).
Regarding claim 19, Zhu is further relied upon to teach further comprising a gate driving circuit (see fig. 7-first and second shift registers (602, 603), wherein the gate driving circuit comprises N stages of gate driving unit circuits (a plurality of shift register units (VS1 to VSm and VS1’ to VSm’)-see fig. 7 with description in [0116]-[0117]); the nth stage of the gate driving unit circuit is configured to provide the first gate driving signal and the first light emitting control signal to pixel circuits in the nth row, and provide the second gate driving signal and the second light emitting control signal to pixel circuits in the (n-1) th row, and n is an integer greater than 1 and less than or equal to N (see [0119]-the second scan signal line in the i-th pixel row may be shared as the first scan signal line of the i+1-th pixel unit row … a one-level inverter generates a signal transmitted on the light-emitting control signal line from the scan signal line-see [0029] and [0072]); the first stage of gate driving unit circuit is configured to provide the first gate driving signal and the first light emitting control signal to pixel circuits in the first row (see, for example, [0029] and [0072], which teaches that the first light-emitting control signal line E1 and the second scan signal line S2 may be connected via a one-level inverter, i.e., the circuit generating the signal transmitted on the second scan signal line may be connected to the one-level inverter to generate the signal transmitted on the first light-emitting control line).
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Zhu with the inventions of Ding and Kim by generating both emission and scan signals using the same gate driving circuit, as taught by Kim, thereby reducing the area occupied by the organic light-emitting pixel driving circuit (see [0029] and [0072]).
Claims 2-5 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ding in view of Zhu and Kim, and further in view of Lee et al. (CN109523956A, using US Patent 10,999,303 as English Translation), hereinafter Lee.
Regarding claim 2, Ding in view of Zhu and Kim does not appear to expressly teach further comprising: a reset circuit, wherein the reset circuit is electrically connected to the first gate line and configured to write the initialization voltage into a first electrode of the light emitting clement under the control of the first gate driving signal output by the first gate line, so as to enable the light emitting clement not to emit light.
Lee is relied upon to teach further comprising: a reset circuit (first reset circuit 610-see fig. 2), wherein the reset circuit is electrically connected to the first gate line i.e., connected to reset signal RST (which is the same signal for controlling a second reset circuit 620 (initialization circuit)) and configured to write the initialization voltage into a first electrode of the light emitting clement under the control of the first gate driving signal output by the first gate line, so as to enable the light emitting clement not to emit light (see, for example, figs. 2-3 with description in [col. 9, ll. 63]-[col. 10, ll. 3], wherein the first reset circuit 610 electrically connects control terminal 130 and first terminal 110 of driver circuit 100, in response to the reset signal RST).
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Lee with the inventions of Ding, Zhu, and Kim, by incorporating an additional reset circuit for writing an initialization voltage into the anode of the light emitting element, as taught by Lee, which constitutes applying a known technique to a known device ready for improvement to yield predictable results.
Regarding claim 3, Lee is further relied upon to teach wherein the reset circuit comprises a reset transistor (see fig. 4, transistor T7-see figs. 4-5, second reset circuit 620 comprises transistor T7); the reset transistor comprises a control electrode, a first electrode and a second electrode (see fig. 5-transistor T7); the control electrode of the reset transistor is connected to the first gate line (i.e., connected to the reset signal RST), and the first electrode of the reset transistor is connected to an initialization voltage line (i.e., one electrode of T7 is connected to Vinit-see fig. 5); the second electrode of the reset transistor is connected to the first electrode of the light emitting element (i.e., another electrode of T7 is connected to the anode of the light emitting element (LE) at node N4-see fig. 5); the initialization voltage line is used to provide the initialization voltage (i.e., to initialize node N4 with Vinit). 
Regarding claim 4, Lee is further relied upon to teach further comprising a reset circuit (first reset circuit 610-see fig. 2); wherein the reset circuit is electrically connected to the first gate line (i.e., connected to reset signal RST (which is the same signal for controlling a second reset circuit 620 (initialization circuit)); the reset circuit is configured to conduct the connection between the control end of the driving circuit and the second end of the driving circuit under the control of the first gate driving signal output by the first gate line (see, for example, figs. 2-3 with description in [col. 9, ll. 63]-[col. 10, ll. 3], wherein the first reset circuit 610 electrically connects control terminal 130 and first terminal 110 of driver circuit 100, in response to the reset signal RST).   
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Lee with the inventions of Ding, Zhu, and Kim, by incorporating an additional reset circuit for writing an initialization voltage into the anode of the light emitting element, as taught by Lee, which constitutes applying a known technique to a known device ready for improvement to yield predictable results.
Regarding claim 5, Lee is further relied upon to teach wherein the reset circuit comprises a reset transistor (sixth transistor T6-see fig. 3); the reset transistor comprises a control electrode, a first electrode and a second electrode (see fig. 3); and the control electrode of the reset transistor is connected to the first gate line (i.e., reset signal RST), the first electrode of the reset transistor is connected to the control end of the driving circuit (i.e., connected to control terminal 130 of driver circuit 100 as shown in fig. 2 (or node N1 in fig. 3)), and the second electrode of the reset transistor is connected to a second end of the driving circuit (i.e., connected to node 110 of driver circuit 100 as shown in fig. 2 (node N3 in fig. 3)).  
Regarding claim 14, Lee is further relied upon to teach further comprising: in the initialization phase, the light emitting control circuit disconnecting the first voltage end from the first end of the driving circuit under the control of the first light emitting control signal, and the light emitting control circuit conducting the connection between the second end of the driving circuit and the light emitting element under the control of the second light emitting control signal (see figs. 2-3 and 6-7, with description in [col. 13, ll. 56]-[col. 14, ll. 10], wherein, during the reset stage (stage 1 of fig. 6), emission control signal EM2 is low, which turns on fifth transistor T5, while the fourth transistor T4 is turned off by a high level of the first light emission control signal EM1, thus allowing the reset voltage Vinit to be applied to nodes N1 and N3).
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Lee with the inventions of Ding, Zhu, and Kim by controlling the first and second light emission circuits to connect/disconnect the first power supply voltage during initialization of the driving circuit, as taught by Lee, which constitutes combining prior art elements according to known methods to yield predictable results.
Regarding claim 15, Lee is further relied upon to teach wherein the pixel circuit further comprises a reset circuit (first reset circuit 610-see fig. 2); the pixel driving see fig. 3 with description in [col. 11, ll. 30-38], wherein fifth transistor T5, sixth transistor 76 and seventh transistor T7 are all turned on, and, both the first node N1 and the light emitting element LE are written with the reset voltage Vinit, that is, the reset operation is performed with respect to all of the storage capacitor Cs, the control terminal of the first transistor T1, and the light emitting element).  
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Lee with the inventions of Ding, Zhu, and Kim, by incorporating an additional reset circuit for writing an initialization voltage into the anode of the light emitting element, as taught by Lee, which constitutes applying a known technique to a known device ready for improvement to yield predictable results.
Regarding claim 16, Lee is further relied upon to teach wherein the pixel circuit further comprises a reset circuit (first reset circuit 610-see fig. 2); the pixel driving method further comprises: in the initialization phase, conducting, by the reset circuit, the connection between the control end of the driving circuit and the second end of the driving circuit under the control of the first gate driving signal output by the first gate line (see, for example, figs. 2-3 with description in [col. 9, ll. 63]-[col. 10, ll. 3], wherein the first reset circuit 610 electrically connects control terminal 130 and first terminal 110 of driver circuit 100, in response to the reset signal RST); and see fig. 3 with description in [col. 11, ll. 30-38], wherein fifth transistor T5, sixth transistor T6 and seventh transistor T7 are all turned on, and, both the first node N1 and the light emitting element LE are written with the reset voltage Vinit).  
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Lee with the inventions of Ding, Zhu, and Kim, by incorporating an additional reset circuit for writing an initialization voltage into the anode of the light emitting element, as taught by Lee, which constitutes applying a known technique to a known device ready for improvement to yield predictable results.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Byun et al. (US Patent 10,438,531)-teaches an OLED pixel circuit having a transistor 7 that may be connected between an initialization power source and an anode electrode of the OLED and may perform a function of initializing the anode of the OLED (see fig. 4).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.